   Case: 3:19-cr-00086-WHR Doc #: 39 Filed: 07/21/21 Page: 1 of 1 PAGEID #: 146



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



UNITED STATES OF AMERICA,

                       Plaintiff,

                vs.                                 Case No.   3:19cr86

KENNETH BLAND,                                      JUDGE WALTER H. RICE

                       Defendant.



       ORDER ON MOTION FOR SENTENCE REDUCTION UNDER
       18 U.S.C. § 3582(c)(l)(A) (COMPASSIONATE RELEASE) (DOC. #37)



       Upon motion of the defendant for a reduction in sentence under 18 U.S.C.

§ 3582(c)(l)(A) (Doc. #37), IT IS ORDERED that the motion is DENIED WITHOUT

PREJUDICE because the defendant has not exhausted all administrative remedies as required in

18 U.S.C. § 3582(c)(l)(A), nor have 30 days lapsed since receipt of the defendant's request by

the warden of the defendant's facility.




July 20, 2021                               WALTER H. RICE
                                            UNITED STATES DISTRICT JUDGE
